427 F.2d 148
St. Elmo HAWKINS, Appellant,v.GENERAL MOTORS CORPORATION, Chrysler Motors Corporation, andGeorge R. Jones, T/A Beale and Jones, Appellees.
No. 13955.
United States Court of Appeals, Fourth Circuit.
Argued April 9, 1970.Decided May 21, 1970.

John Douglas Clark and Alfred W. Trueax, Arlington, Va., for appellant.
Preston C. King, Jr., Washington, D.C.  (John T. Hazel, Jr., Fairfax, Va., and James C. Gregg, Washington, D.C., on brief), for appellee George R. Jones.
Warren E. Finken, Detroit, Mich.  (George E. Frost, William A. Schuetz, Detroit, Mich., Charles R. Engle, William R. Perlik, and Wilmer, Cutler & Pickering, Washington, D.C., on brief), for appellee General Motors Corp.
Don K. Harness, Detroit, Mich.  (Harness, Dickey & Pierce, Detroit, Mich., William A. Moncure and Richard, Moncure & Whitehead, Alexandria, Va., on brief), for appellee Chrysler Motors Corp.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
St. Elmo Hawkins has sued his former patent attorney, General Motors Corporation and Chrysler Corporation for misappropriation of an invention.  The trial judge afforded plaintiff every opportunity to prove his allegations, but Hawkins was able to demonstrate neither the existence of a conspiracy nor actionable negligence on the part of the attorney.  Finding no error in the District Court's disposition of this case, the judgment is


2
Affirmed.